Citation Nr: 1518881	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.  

In March 2008, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case to the RO in September 2011 and December 2013 for additional development.  The RO was instructed to obtain and associate with the claims file (1) all relevant Social Security Administration (SSA) records; (2) all VA treatment records from the Orlando, Florida VA medical center (from 1991 to 1996) and the Viera, Florida VA medical center (from February 2012 to present); and (3) the Veteran's complete service personnel file.  Subsequently, SSA indicated that there are no SSA records on file for the Veteran, VA treatment records from the Orlando and Viera medical centers have been associated with the claims file, and the Veteran's service records have been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from an acquired psychiatric disorder, specifically PTSD, due to witnessing a flight deck crewman sucked into the intake of an A-7 aircraft and killed, and witnessing an S-3 aircraft crash and kill the Squadron VS-24 commanding officer and crew, while on active duty aboard the USS Nimitz.  In support of his claim, the Veteran asserts that he does not sleep well, was previously treated for depression at VA, is currently being treated for anger management at VA, received counseling for alcohol abuse, and is on medication prescribed by a therapist.  See the August 2006 statement; June 2014 statement.  

VA treatment records indicate that the Veteran was treated at the Orlando, Florida VAMC for adjustment disorder with depressed mood in 1995.  More recent VA treatment records from March 2013 indicate that the Veteran had a diagnosis of depressive disorder, NOS and was prescribed Nortriptyline HCL for his mood.  Moreover, in April 2012 and April 2013, the Veteran tested positive in PTSD screening assessments.

As a result of the diagnoses of adjustment disorder and depressive disorder, NOS, as well as the positive indications of PTSD, the Board finds that a remand for a mental health examination is necessary to determine the nature and etiology of any current psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2014).

The RO should also obtain copies of any outstanding treatment records from the VA Healthcare System dated from June 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed acquired psychiatric disorder.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  

All indicated studies, tests, and evaluations deemed necessary should be performed.  A diagnosis of PTSD under DSM criteria should be made or definitively ruled out.  If a diagnosis of PTSD is rendered based on examination, the VA examiner must identify a specific in-service stressor that was sufficient to meet the diagnostic criteria.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

For any diagnosed acquired psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service.

A thorough rationale should be provided for all opinions expressed.

3.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




